By Judge Melvin R. Hughes, Jr.
In this case, plaintiff has presented a Motion for a Restraining Order and one of the two named defendants has filed a Demurrer and/or Plea in Bar. Both defendants oppose the issuance of any injunction. And, after a hearing on the injunction, the court decides to grant the relief.
Plaintiff is in the business of manufacturing simulated human teeth, which can be utilized by dental school graduates during clinical portions of the dental licensing exam administered by defendant Virginia Board of Dentistry (the Board). The other defendant in the case, Southern Regional Testing Agency, Inc., develops and administers the dental examination under contract with the Board. Southern decided to engage Kilgore International, Inc., another simulated teeth manufacturer, for the use of Kilgore’s product line in the examination.
Plaintiff contends that the Southem-Kilgore contract violates the Virginia Public Procurement Act, Va. Code § 2.2-4300, et seq. In the request for injunctive relief, plaintiff argues that, as a state agency, the Board is bound by the Act to put a contract for use of the simulated teeth out to bid and that Southern, although not directly covered by the Act, is so intertwined with the Board’s authority, that it is an agent of the state and thereby subject to the requirements of the Act. The dental examinations occur three times during the year, this year, April 16-18, June 11-13, and December 10-12. Plaintiff asks that the defendants be enjoined from using the Kilgore simulated teeth because competitive bidding under the Act was not utilized.
*223The Act controls the purchase of goods by state agencies. This extends, arguably to the purchase of goods by agents of state agencies. Here, plaintiff complains that the procurement of the simulated teeth for use by an agency in connection with a governmental activity, to wit licensing dentists for the benefit and welfare of the public, has been thwarted by an end run around the procurement competitive scheme without notice or opportunity to participate. The court is convinced, inter alia, that the plaintiff is without an adequate remedy at law and may suffer irreparable harm.
For the foregoing reasons a preliminary injunction order shall issue.